                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION




UNITED STATES OF AMERICA,

       Plaintiff/Respondent,

v.                                                         Case Nos. 17-20292, 19-12072

ARKEM HAMMOCK,                                                        HON. AVERN COHN

     Defendant/Petitioner.
_______________________________/

                        MEMORANDUM AND ORDER
              DENYING MOTION UNDER 28 U.S.C. § 2255 (Doc. 104)
                                   AND
            DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY

                                      I. Introduction

       This is a criminal case. Defendant/Petitioner, Arkem Hammock, has filed a pro

se motion to vacate his sentence under 28 U.S.C. § 2255 essentially contending that

Hobbs Act robbery does not qualify as a predicate “crime of violence” to support a

conviction under 18 U.S.C. § 924(c) after the Supreme Court’s decisions in Johnson v.

United States, 135 S. Ct. 2551 (2015) and Sessions v. Dimaya, 138 S. Ct. 1204 (2018).

The government contends that Hammock’s motion is procedurally defaulted and lacks

merit. For the reasons that follow, the motion will be denied for lack of merit.1

       1
       A prisoner who files a motion under § 2255 challenging a federal conviction is
generally entitled to “a prompt hearing,” at which the district court is to “determine the
issues and make findings of fact and conclusions of law with respect thereto.” 28 U.S.C.
§ 2255. However, a court may deny a motion under section 2255 “without conducting
an evidentiary hearing [where] ‘the motion and the files and records of the case
conclusively show that [the petitioner] is entitled to no relief.’ ” Cole v. United States,
No. 17-6061, 2018 WL 4372199, at *2 (6th Cir. Mar. 30, 2018) (quoting 28 U.S.C. §
                                      II. Background

       In April 2017, Arkem Hammock robbed Heritage Pharmacy Services at gunpoint

with his cousin, Jeremy Sherrod, to obtain prescription pain pills to sell on the street for

$100,000. In preparation for the robbery, Hammock supplied two guns and masks to

hide their identities. When the pills were being delivered, Hammock and Sherrod

entered the pharmacy brandishing the guns. Sherrod grabbed the pharmacist and

forced him into locked cage to collect specific opioid pills while Hammock held five

people hostage with his gun brandished. Hammock stood watch while Sherrod filled the

bag with the specific opioid pills they wanted. When Sherrod finished, he handed the

bag of pills to Hammock. Hammock and Sherrod left through the back and drove away.

Hammock passed a police car in the turn lane, leading to a high speed chase.

Ultimately, Hammock pulled into a dead end, so Hammock and Sherrod got out of the

car and ran in opposite directions. Police caught Sherrod a few blocks away with his

gun nearby. Inside the car, police found the masks, guns, and stolen drugs used in the

robbery.

       A grand jury indicted Sherrod and later superceded to add Hammock and

Sherrod’s nephew, Dominque Hayes. The charges included Hobbs Act robbery, in

violation of 18 U.S.C. § 1951; using a firearm in furtherance of the robbery, in violation

of 18 U.S.C. § 924(c); possession of a firearm by a previously convicted felon, in

violation of 18 U.S.C. § 922(g)(1); and conspiracy to commit Hobbs Act robbery, in

violation of 18 U.S.C. § 1951. The indictment specified that the § 924(c) charge relied


2255(b) ). Because the record shows that Hammock is not entitled to relief, a hearing is
not necessary.

                                              2
only on the Hobbs Act offense alleged in count one, not the conspiracy to commit

Hobbs Act alleged in count four, as its predicate “crime of violence.”

       Hammock pleaded guilty to all counts without a plea agreement. The Court

sentenced Hammock to 120 months in prison—36 months for the Hobbs Act offenses

and felon-in-possession charge, followed by the mandatory 84-month sentence for the §

924(c) charge. Hammock did not appeal. Hammock then filed the instant motion to

vacate.

                                    III. Legal Standard

       28 U.S.C. § 2255 provides:

       A prisoner in custody under a sentence of a court established by Act of Congress
       claiming the right to be released upon the ground that the sentence imposed was
       in violation of the Constitution or laws of the United States, or that the court was
       without jurisdiction to impose such a sentence, or that the sentence was in
       excess of the maximum authorized by law, or is otherwise subject to collateral
       attack, may move the court which imposed the sentence to vacate, set aside, or
       correct the sentence.

28 U.S.C. § 2255(a). To prevail on a § 2255 motion, “a petitioner must demonstrate the

existence of an error of constitutional magnitude which has a substantial and injurious

effect or influence on the guilty plea or the jury's verdict.” Humphress v. United States,

398 F.3d 855, 858 (6th Cir. 2005). A movant can prevail on a § 2255 motion alleging

non-constitutional error only by establishing a “fundamental defect which inherently

results in a complete miscarriage of justice, or an error so egregious that it amounts to a

violation of due process.” Watson v. United States, 165 F.3d 486, 488 (6th Cir. 1999).

       As “[§] 2255 is not a substitute for a direct appeal,” Regalado v. United States,

334 F.3d 520, 528 (6th Cir. 2003) (citing United States v. Frady, 456 U.S. 152, 167-68

(1982)), “a prisoner must clear a significantly higher hurdle than would exist on direct

                                             3
appeal” to merit collateral relief, Frady, 456 U.S. at 166. Though non-constitutional

errors are generally outside the scope of § 2255 relief, see United States v. Cofield, 233

F.3d 405, 407 (6th Cir. 2000), a petitioner can prevail on a § 2255 motion alleging

non-constitutional error “by establish[ing] a ‘fundamental defect which inherently results

in a complete miscarriage of justice, or, an error so egregious that it amounts to a

violation of due process,’ ” Watson, 165 F.3d at 488 (internal quotation marks omitted)

(quoting United States v. Ferguson, 918 F.2d 627, 630 (6th Cir. 1990)). Accordingly,

alleged sentencing errors, including the proper application of the guidelines, “does not

warrant collateral relief under § 2255 absent a complete miscarriage of justice.” Jones,

178 F.3d at 796.

                                       IV. Analysis

                                  A. Procedural Default

       The government first argues that Hammock’s claim is procedurally defaulted

because he did not raise it on direct appeal. Claims not raised on direct appeal are

procedurally defaulted and may not be raised on collateral review unless the petitioner

shows either (1) good “cause” excusing his procedural default and “actual prejudice”

resulting from the error of which he complains, or (2) “actual innocence.” Johnson v.

Lee, 136 S. Ct. 1802, 1805 (2016); Massaro v. United States, 538 U.S. 500, 504 (2003);

Bousley v. United States, 523 U.S. 614, 622 (1998); United States v. Frady, 456 U.S.

152, 167–68

       While the government is correct that the Supreme Court’s decision in Johnson

was issued years before his conviction and the holding in Dimaya builds on the rule in

Johnson, Dimaya was decided after Hammock’s conviction. Thus, the Court declines to

                                            4
find that Hammock’s claim is procedurally defaulted. Moreover, the Court is not

required to address issues relating to the sufficiency of the pleadings or procedural

hurdles before evaluating the merits of the claims. See Johnson v. United States, 735

F. App'x 1007, 1010 (11th Cir. 2018) (“The government contends [that the petitioner]

procedurally defaulted on his Johnson claim because he failed to raise it in his direct

appeal. We decline to address the procedural default issue because his Johnson claim

loses on the merits in any case.”).

                                      B. The Merits

       Hammock moves to vacate his sentence in light of Johnson v. United States, 135

S. Ct. 2551 (2015) and Sessions v. Dimaya, 138 S.Ct. 1204 (2018).2 Johnson held that

the residual clause of the Armed Career Criminal Act, 18 U.S.C. § 924(e)(2)(B)(ii), was

unconstitutionally vague. In Dimaya, the Supreme Court applied the reasoning of

Johnson to the Immigration and Nationality Act and invalidated the residual clause in 18

U.S.C. § 16(b).

       Section 924(c) makes it illegal to use a firearm during and in relation to a “crime

of violence.” It defines what qualifies as a “crime of violence” in two ways:

       [A]n offense that is a felony and

       (A) has as an element the use, attempted use, or
       threatened use of physical force against the person or
       property of another, or



       2
        The Court notes that Hammock’s co-defendant, Sherrod, filed a § 2255 motion
making the same argument under Johnson and Dimaya. The Court denied the motion
and declined to issue a certificate of appealability. See Doc. 98. The Sixth Circuit
recently also declined to issue Sherrod a certificate of appealability. See Doc. 108,
Sherrod v. United States, No. 19-1615 (6th Cir. Sept. 11, 2019) (unpublished).

                                             5
       (B) that by its nature, involves a substantial risk that
       physical force against the person or property of another
       may be used in the course of committing the offense.


18 U.S.C. § 924(c)(3). Subsection (c)(3)(A), called the elements clause, looks to the

elements of the offense and whether the elements involve the use, attempted use, or

threatened use of force capable of causing bodily harm. Subsection (c)(3)(B) is called

the residual clause and looks to the risk of force posed by the offense. An offense need

only satisfy the elements clause or the residual clause to qualify as a predicate crime of

violence.

       Here, the predicate offense is Hobbs Act robbery. The Hobbs Act, 18 U.S.C. §

1951, prohibits interference with interstate commerce by robbery or extortion.

Hammock’s claim must fail if the offense, Hobbs Act robbery, is a crime of violence.

Whether a crime is a “crime of violence” is determined by “looking to the statutory

definition of the crime, rather than to the evidence presented to prove it.” United States

v. Taylor, 176 F.3d 331, 337 (6th Cir. 1999). Under the Hobbs Act, robbery is defined

as

       [T]he unlawful taking or obtaining of personal property from the person or in the
       presence of another, against his will, by means of actual or threatened force, or
       violence, or fear of injury, immediate or future, to his person or property, or
       property in his custody or possession, or the person or property of a relative or
       member of his family or of anyone in his company at the time of the taking or
       obtaining.

18 U.S.C. § 1951(b)(1).

       Multiple courts have held that “Hobbs Act robbery qualifies as a crime of violence

under the force clause of section 924(c)(3)(A), not the residual clause.” See e.g.,

Washington v. United States, No. 11-20483, 2016 WL 4089133, at *1 (E.D. Mich. Aug.

                                             6
2, 2016); Byrd v. United States, 1:16-cv-186, 2016 WL 4009884, at *2 (E.D. Tenn. July

25, 2016) (noting that even if Johnson’s reasoning invalidated § 924(c)’s residual

clause, Hobbs Act robbery would remain a crime of violence under the force clause of §

924(c)). The Sixth Circuit joined a number of other circuits with its decision in United

States v. Gooch, 850 F.3d 285 (6th Cir. 2017), when it found that “Hobbs Act robbery

constitutes a crime of violence.” Id. at 292. Thus, because Hobbs Act robbery is a

crime of violence, Hammock’s conviction under the force clause of § 924(c) is valid and

unaffected by Johnson or Dimaya. See In re Gordon, No. 18-3449, 2018 WL 3954189,

at *1 (6th Cir. Aug. 14, 2018) (“Even if the Supreme Court had announced that Dimaya

applies to § 924(c)(3)(B), that rule has no effect on Gordon’s case because his

convictions for Hobbs Act robbery qualify as crimes of violence under § 924(c)(3)(A) as

offenses having ‘as an element the use, attempted use, or threatened use of physical

force against the person or property of another.’ ”) (citing United States v. Gooch, 850

F.3d 285, 291-92 (6th Cir.), cert. denied, 137 S. Ct. 2230 (2017) ). See also Fenderson

v. United States, No. 13-20316, 2018 WL 4619902, at *3 (E.D. Mich. Sept. 26, 2018).

Moreover, there is no question that Hammock’s conduct involved a substantial risk that

physical force would be used if he encountered any resistance during the robbery.

Thus, his conviction under § 924(c) based on a Hobbs Act robbery is valid under the

force clause of § 924(c)(3)(A).

                                      V. Conclusion

       For the reasons stated above, the motion is DENIED. Further, jurists of reason

would not find the Court’s ruling debatable. Accordingly, the Court DENIES a certificate



                                             7
of appealability under 28 U.S.C. § 2253(c)(1)(a).3 See Slack v. McDaniel, 529 U.S. 473,

484-85 (2000).

       SO ORDERED.




                                                  S/Avern Cohn
                                                  AVERN COHN
                                                  UNITED STATES DISTRICT JUDGE

Dated: 9/18/2019
      Detroit, Michigan




       3
         “The district court must issue or deny a certificate of appealability when it enters
a final order adverse to the applicant.” Rules Governing § 2254 Cases, Rule 11(a), 28
U.S.C. foll. § 2254.

                                              8
